DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/4/2022 has been entered. Claims 1-2, 5-6, and 8-10 are currently amended.  Claims 3-4, 7, and 11 have been cancelled.  Claims 1-2, 5-6 and 8-10 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 9, filed on 3/4/2022, with respect to 101 rejection has been fully considered but is not persuasive.
Applicant pointed out that amendment of the claims are made to recite "active steps" that can be performed.  For example, the claimed method now recites that a durability test is performed with the active steps (a)-(f). Specifically, steps (a)-(d) are directed to the steps of supplying the trial virgin material, recovering the unsintered material, resupplying the unsintered material and recovering the unsintered material again. These steps should be sufficiently clear and may be easily performed by those having ordinary skill in the art. In step (e), the (c) and (d) steps are repeated more than 19 times. By including the supplying and recovering steps in (a) and (b), this means that the supplying and recovering steps are performed (reused) more than 20 times (support in para. [0058]). Regarding the step (f), a fluidity of the unsintered material is measured. The amended claim also clarified how the fluidity is determined by measuring a discharge time and angle of repose.
In response, the amendment adds more detail on testing/measurement conditions, but the claim is still basically drawn to a mental process for making a decision by comparing the measured values.  The added specific steps of measuring particle size distribution, performing durability test, comparing fluidity, etc. are still related to determining these parameters, but not actually manufacturing the material powder.  Determining these parameters is still a mental process; and this mental process is not integrated into a practical application, as the previous office action stated, because manufacturing of metal laminating modelling is a general method; and the claim does not have any inventive concept regarding the manufacturing method.

Applicant's argument, at page 10, filed on 3/4/2022, with respect to 112(b) and 112(d) rejections has been fully considered and is persuasive.  The 112(b) and 112(d) rejections are withdrawn. 

Applicant's argument, beginning at page 11, filed on 3/4/2022, with respect to 103 rejections has been fully considered and is persuasive.  The prior art does not teach or suggest the specific steps in the amended claims.  The 103 rejections are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims recite a method for manufacturing material powder comprising measuring, comparing, and confirming particle size distribution and fluidity.  This is directed to a judicial exception as an abstract idea: (b) Mental Process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The recited method comprises no actual steps about making the material powder, but merely measuring and determining the particle size distribution and fluidity to see if their values are suitable for metal laminating modelling.  The method is considered as mental activity.  It is not known how the material powder is actually made. (Step 2A Prong One).  
This judicial exception is not integrated into a practical application. Once the abstract idea of determining particle size distribution is done, it is simply applied to the manufacturing of the material particle without any further specific, integrating steps.  The recited specific steps are related to measuring and determining particle size and fluidity only, but not related to actual manufacturing of the material particles.  This situation is similar to Example 45 in “101 working examples” wherein the controller does not integrate the judicial exception into a practical application, because the controller represents mere data gathering and is recited at a high level of generality; it represents no more than mere instructions to apply the judicial exceptions on a computer and nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller (Step 2A Prong Two).  As stated above, the instant claim similarly recites mere data gathering of the claimed particle size and fluidity, followed by generally linking this concept to the broad recitation of mere “manufacturing powder”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the measurement of particle size distribution and powder fluidity is routine and well known.  (Step 2B).
In view of the above considerations, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                  

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762